Title: To Thomas Jefferson from Étienne Lemaire, 24 May 1802
From: Lemaire, Étienne
To: Jefferson, Thomas


            MonsieurWashinton du 24 Mais 1802
            J’e prend libertez Et l’honneur D’e Repondre a vôttre dernier, datez du 20—Et Recûe, l’e 23. Mr. Je vous prie de vous tranquilizé aûsitot que J’e recûe la premier que Mr. m’a fait l’honneur de m’eCrir Je reMercié Edwar J’en, Et arettez ûne, aûttre qui a de Bonne Recomendation Ses ûne hom d’un âge—mur Et Sorbre, Et inteligent, bien prope, Mr. Je Recûe, une lettre de Mr. Rapin qui m’e marque qui ofre a Mr. le Si d’e vant, valet de Chanbre d’e Mr. Bimgham Mr. Je vous prie En grace de Croir de moy l’a Sincer, veritez, que Se n’est pas l’home qu’il vou feaut Sans vous fair de detail, de Sa Conduite il est Bien Sur prenant que Mr. Rapin ne mâe pas fait part de tel Chosse avant que de Crir vue qu’il N’e le Connoit pas Come Moi il, N’e parlle pas la l’angne du toute Sa Se n’est Rien, Sil n’e voit pas d’auttre de feaut. Je vous diré le reste apres vôttre Retour—
            Je fini avecque honneur vottre tres afectionné Serviteur
            E Lemaire
           
            Editors’ Translation
            SirWashington, 24 May 1802
            I am taking the honor and liberty of answering your last letter, dated the 20th and received the 23d. I want to reassure you immediately, Sir, that I received the first letter you did me the honor of writing. I let Edward go. I have hired someone who is well recommended. He is a mature and sober man, intelligent and very clean. I received a letter, Sir, from Mr. Rapin which bothers me; he offers Mr. Bingham’s personal valet to you. Sir, I beg you to take my word for it that he is not the man you need. Without going into details about his conduct, it is nevertheless very surprising that Mr. Rapin did not inform me of such a thing before writing, since he does not know the valet as I do. He does not speak the language at all. That would not matter if he did not also have other defects. I will tell you the rest when you return.
            I conclude with the honor of being your very affectionate servant,
            E Lemaire
          